DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 23-26 in the reply filed on September 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 23-26 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 14/461,118 has been patented, applicant is required to update this information in the first page of the specification.   
Appropriate correction is required.

Claim Objections
Claim 23 or 26 is objected to because of the following informality: no period should appear after the label of each step, e.g.,  “a.)” should be --a)--.    
Claim 23 is objected to because of the following informality: “persistent luminescence” in step f) should be “a persistent luminescence from the persistently luminescent inorganic phosphorescent analyte reporter”. 
Claim 24 is objected to because of the following informality: “a system according to claim 1” should be “a system of claim 1”. 
Claim 25 is objected to because of the following informality: “the contacting the sample with the persistently luminescent inorganic phosphorescent analyte reporter” should be “said 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin et al., (Analytical Chemistry, 83, 2294-2300, 2011) as evidence by Song et al., (Talanta, 79, 103-108, 2009). 
Regarding claims 23 and 24, since Jin et al., teach that “[T]he time-gated luminescence
imagings of Giardia lamblia and Cryptosporidium parvum within water concentrates have been previously presented by our group.42 This model has been established as one of the demonstration kits to evaluate our recent developments in both instrumentation and 
bioprobes.2,22,23,30-32,34,43-48” and the reference from Song et al., is reference 32 and teaches to make europium-labeled Giardia lamblia cysts by mixing the Ru (II) complex covalently bound-silica nanoparticle-labeled streptavidin, Giardia lamblia, anti-Giardia monoclonal antibody, and biotinylated rabbit anti-mouse IgG antibody (see pages 104 and 105), Jin et al., as evidence by Song et al., disclose a method for time-gated detection of a presence or absence of an analyte in a sample, the method comprising: a) providing a system comprising an excitation light source (ie., a high-power pulsed UV LED excitation illumination source) and an optical sensor (ie., CCD Giardia lamblia, anti-Giardia monoclonal antibody, and biotinylated rabbit anti-mouse IgG antibody); c) contacting the sample (ie., dirty samples) with the persistently luminescent inorganic phosphorescent analyte reporter; d) after the contacting step, exciting the persistently luminescent inorganic phosphorescent analyte reporter by application of light from the excitation light source to the persistently luminescent inorganic phosphorescent analyte reporter; e) switching the light source off, thereby introducing a time delay between excitation and a subsequent measurement and allowing decay of background auto fluorescence and scattered excitation light, wherein the time delay is from microseconds to hours; and f) after the time delay, detecting a presence or absence of persistent luminescence, thereby detecting a presence or absence of the analyte in the sample as recited in claim 23 wherein the system is a system according to claim 1 as recited in claim 24 (see abstract in page 2294, right column in page 2295, pages 2296-2299, an Figures 1-3). 
	Regarding claim 26, since Jin et al., teach that “[I]ncreasing TGL repetition rate will significantly increase the ‘Average TGL Signal Intensity’, so that the best repetition rate for the luminescence lanthanide bioprobes should be in the range of 1 kHz to 10 kHz” (see page 2, last paragraph of the support information) and TGL means time-gated luminescence, Jin et al., must disclose determining TGL Signal Intensity at least twice and performing steps d) to f) of claim 23 multiple times. 
Therefore, Jin et al., as evidence by Song et al., teach all limitations recited in claims 23, 24,  and 26. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., as evidence by Song et al., as applied to claims 23, 24, and 26 above, and further in view of Willson et al., (US 2012/0045748 A1, published on February 23, 2012). 
The teachings of Jin et al., and Song et al., have been summarized previously, supra. 
Jin et al., and Song et al., do not disclose that said contacting the sample with the persistently luminescent inorganic phosphorescent analyte reporter comprises contacting the sample with a porous material loaded with the persistently luminescent inorganic phosphorescent analyte reporter as recited in claim 25. 
Willson et al., teach 200 nm porous silica nanoparticles (see paragraph [0204]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 25 wherein said contacting the sample with the persistently luminescent inorganic phosphorescent analyte reporter comprises contacting the sample with a porous material (ie., one of porous silica nanoparticles) loaded with the persistently luminescent inorganic phosphorescent analyte reporter in view of the prior arts of Jin et al., Song et al., and Willson et al.. One having ordinary skill in the art would have been motivated to do so because Willson et al., have shown 200 nm porous silica nanoparticles (see paragraph [0204]) and the simple substitution of one kind of silica nanoparticle (ie., the silica nanoparticle taught by Song et al.,) from another kind of silica nanoparticle (ie., the porous silica nanoparticle taught by Willson et al.,) during the process of making a porous material loaded with the persistently luminescent inorganic phosphorescent analyte reporter (ie., the Ru (II) complex covalently bound-silica nanoparticle-labeled streptavidin), in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the silica nanoparticle taught by Song et al., and the porous silica nanoparticle taught by Willson et al., are used for the same purpose (ie., making the Ru (II) complex covalently bound-silica nanoparticle-labeled streptavidin). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 25 by making the Ru (II) complex covalently bound-silica nanoparticle-labeled streptavidin using the porous silica nanoparticle taught by Willson et al., in view of the prior arts of Jin et al., Song et al., and Willson et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 30, 2021